Citation Nr: 0412967	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-17 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for a 
depressive disorder, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for nephrolithiasis.  

3.  Entitlement to service connection for a left ankle 
disability.  

4.  Entitlement to service connection for a conversion 
reaction.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from August 1996 
to July 2001.  In addition, he had approximately 
five-and-a-half months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issues of entitlement to a disability evaluation greater than 
10 percent for the service-connected depressive disorder and 
entitlement to service connection for nephrolithiasis, a left 
ankle disability, and a conversion reaction.  

(The issues of entitlement to service connection for 
nephrolithiasis, a left ankle disability, and a conversion 
reaction will be discussed in the Remand portion of this 
decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected depressive disorder is 
manifested by mild social an industrial impairment, without 
such symptoms as anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the service-connected depressive disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a letter dated in November 2002, the statement of the case 
(SOC) issued in June 2003, the supplemental statement of the 
case furnished in September 2003, as well as a letter dated 
in September 2003, the RO informed the veteran of the 
provisions of the VCAA, the criteria used to adjudicate his 
increased rating claim, the type of evidence needed to 
substantiate this issue, as well as the specific information 
necessary from him.  Further, the June 2003 SOC as well as 
the September 2003 SSOC advised the veteran of the evidence 
of record and of the reasons and bases for the decision.  In 
addition, both the November 2002 and September 2003 letters, 
the RO specifically notified the veteran that VA would assist 
in obtaining identified records but that it was his duty to 
give enough information to enable VA to obtain any such 
available additional records.  

Moreover, in the November 2002 letter, the RO notified the 
veteran of his opportunity to "[t]ell . . . [the agency] 
about any additional information or evidence that . . . [he] 
want[ed] . . . [the agency] to try to get for . . . [him]."  
This statement, which references the veteran's opportunity to 
provide VA with information describing additional evidence, 
appears to satisfy the "fourth element" of the VCAA notice 
requirements (which stipulates that VA must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)").  

Further, the Board notes that the RO informed the veteran of 
the specific information necessary from him and of his 
opportunity to submit any pertinent evidence in the November 
2002 letter, which was issued prior to the initial denial of 
his increased rating claim in December 2002.  Consequently, 
the Board finds no defect in terms of the timing of the VCAA 
notice requirement.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Further, during the current appeal, the veteran has undergone 
a pertinent VA examination.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue on appeal would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Factual Background

Service medical records reflect treatment for, and evaluation 
of, a history of possible underlying depression in September 
2000, an adjustment disorder with a depressed mood as well as 
a single episode of a moderate major depressive disorder 
without psychotic features in March 2001, and depression in 
April 2001.  The veteran was discharged from active military 
duty in July 2001.  The veteran's DD 214, Certificate Of 
Release Or Discharge From Active Duty, indicates that the 
reason for his separation from service was a personality 
disorder.  

According to relevant post-service medical records, in 
October 2001, the veteran underwent a VA mental disorders 
examination at which time he reported that his main problem 
is trying to obtain the necessary paper work (including 
visas) "to be able to bring his wife to P[uerto] R[ico]" 
from Korea.  The veteran stated that "if his problem is not 
resolved and he is not helped to get his wife . . . [to 
Puerto Rico] and she files for divorce, he is going to do 
something about it."  He also described being depressed.  

A mental status evaluation demonstrated adequate dressing and 
grooming, orientation times three (to person, place, and 
time), alertness, contact with reality, relevant and coherent 
answers, no delusions or hallucinations, no current expressed 
suicidal ideas, a fairly adequate affect, an angry and 
depressed mood, adequate memory and intellectual functioning, 
fair judgment, and very poor insight.  The examiner noted 
that, while she had reviewed the veteran's claims folder, the 
file did not include his service medical records.  

In an addendum dated in July 2002, the examiner noted that 
she had reviewed the report of the veteran's in-service 
psychiatric hospitalization in March 2001.  After considering 
this additional evidence as well as the results of the 
October 2001 VA psychiatric examination, the examiner 
diagnosed a depressive disorder not otherwise specified (on 
Axis I) and a personality disorder not otherwise specified 
with strong borderline features (on Axis II).  In addition, 
the examiner assigned a Global Assessment of Functioning 
(GAF) score of 70.  

In August 2002, the RO considered these in-service, and 
post-service, medical records.  In particular, the RO granted 
service connection for a depressive disorder and awarded a 
compensable evaluation of 10 percent for this disability, 
effective from July 2001.  

The veteran's service-connected depressive disorder remains 
evaluated as 10 percent disabling.  In September 2002, the 
veteran filed his current claim for an increased disability 
rating for his service-connected psychiatric disorder.  

According to the relevant evidence received during the 
current appeal, a private medical statement dated in June 
2002 reflects a diagnosis of severe chronic major depression.  
In a private medical statement dated in the following month, 
a physician noted that the veteran received psychiatric 
treatment for anger and anxiety during his military service 
and that he continues to experience these symptoms.  
According to this post-service document, the veteran reported 
also experiencing insomnia, crying spells, and headaches at 
both temples and staying inside his home most of the time 
because he has no social life.  

At a VA outpatient psychiatric treatment session conducted in 
September 2002, the veteran complained of sadness at times, 
easy irritability, trouble sleeping, anhedonia, fearfulness, 
and a tendency to stay home.  A mental status evaluation 
demonstrated calmness; appropriate dressing and grooming; 
alertness; orientation times three (to time, place, and 
person); spontaneous vocal speech; appropriate mood and 
affect; no homicidal thoughts, plans, or ideas; no suicidal 
thoughts, plans, or ideas; no racing thoughts; delusional 
thoughts; coherence with relevance and logic; no loose 
associations; no flight of ideas; no phobias; no panic 
attacks; no obsessions or compulsions; no disorders of 
perception; no visual or auditory hallucinations; preserved 
memory and concentration; good insight; and good judgment.  

In November 2002, the veteran underwent another VA 
psychiatric examination, at which time he reported that he 
dislikes leaving his home (which is the only place where he 
feels secure) and gets very anxious and experiences an upset 
stomach when he leaves his home.  Objective evaluation 
findings included adequate dressing and grooming, alertness, 
orientation times three, an anxious mood, a constricted 
affect, fair attention, fair concentration, fair memory, 
clear and coherent speech, no hallucinations, no suicidal or 
homicidal ideations, poor insight and judgment, and good 
impulse control.  The examiner diagnosed a depressive 
disorder not otherwise specified (on Axis I) and a 
personality disorder not otherwise specified with strong 
borderline features (on Axis II).  In addition, the examiner 
assigned a GAF score of 70.  

In a second addendum, dated in April 2003, the examiner who 
had conducted the VA mental disorders examination in October 
2001 noted that she had been asked to discuss whether she 
believed that the veteran would be able to benefit from 
vocational rehabilitation services.  This physician responded 
that the veteran's personality disorder "would certainly be 
a handicap . . . in terms of dealing in a working 
environment."  

At a VA outpatient treatment session completed in May 2003, 
the examiner assessed, in pertinent part, a mood disorder.  
Additionally, the examiner concluded that this disability was 
asymptomatic and did not require treatment.  

In July 2003, the veteran was admitted to the day hospital 
treatment program at the San Juan VAMC.  Upon admission to 
the program, he complained of irritability, an inability to 
control his anger, a loss of interest in daily activities, 
decrease appetite, poor concentration, feelings of 
hopelessness and worthlessness, grandiosity ideation, and 
racing thoughts.  The examiner noted that the veteran had no 
history of prior psychiatric hospitalizations and that, for 
the first 30 minutes of the interview, he was not cooperative 
or friendly and was, in fact, nonspontaneous and nonfluent.  
A mental status evaluation demonstrated alertness; 
orientation times three (to time, place, and person); 
anxiety; poor eye contact; fair grooming and hygiene; mild 
psychomotor agitation; no tics or abnormal movements; 
adequate volume, tone, and production; an irritable mood; a 
blunted affect; logical thought processes which were coherent 
and relevant; no suicidal or homicidal ideations, plans, or 
attempts; no delusions or illusions; no auditory or visual 
hallucinations; preserved recent and remote memory; as well 
as fair concentration, attention, insight, and judgment.  The 
examiner provided a diagnostic impression of a dysthymic 
disorder and recommended ruling out a major depressive 
disorder (on Axis I); assigned a GAF score of 45; and noted 
that the veteran would be admitted to the day hospital 
program, would begin taking medication, and would then be 
re-evaluated.  

A record dated on the following day in July 2003 indicated 
that the veteran was depressed, irritable, socially 
withdrawn, and distrustful.  Also, this document noted that 
the veteran was having difficulty sustaining interpersonal 
relationships besides those of close relatives and that, 
rather than relating to others, he "attempts to be by 
himself."  The psychologist recommended that the veteran 
continue in the day hospital program "for as long as he 
benefits from the program."  

The veteran remained a participant in the day hospital 
program until approximately the end of July 2003.  His 
therapy consisted of medication as well as resocialization 
group therapy sessions.  

At a progress evaluation completed towards the end of July 
2003, the veteran reported feeling much better.  In 
particular, he explained that, over the past weekend, he had 
participated in a cards tournament and won second place.  In 
addition, he noted that he was feeling less depressed, less 
anxious, and more communicative; was tolerating his 
frustrations; and had better control of his impulses.  He 
also stated that he was tolerating his medications and denied 
any side effects from the medicine.  He was also actively 
participating in program activities and was found to have 
good interaction with his peers and the staff.  

A mental status evaluation demonstrated alertness; oriented 
times three (to time, place, and person); good eye contact; 
fair grooming and hygiene; calmness; more cooperation and 
friendliness; no psychomotor retardation or agitation; no 
tics or abnormal movements; spontaneous and fluent speech 
with adequate volume, tone, and production; a better mood; an 
appropriate affect; thought process which was logical, 
coherent, and relevant; no suicidal or homicidal ideations, 
plans, or attempts; no delusions or illusions; no auditory or 
visual hallucinations; preserved immediate, recent, and 
remote memory; and fair insight and judgment.  The veteran's 
treating physician discussed with him a plan to discharge him 
at the end of July 2003.  The veteran agreed.  

Several weeks later in August 2003, the veteran sought 
consultation at the Mental Health Clinic at the San Juan 
VAMC.  A mental status evaluation demonstrated alertness, 
orientation times three, fair grooming and hygiene, good eye 
contact, cooperation, mild psychomotor retardation, calmness, 
no tics or abnormal movements, speech which is nonspontaneous 
and fluent and has adequate volume and poor production, a 
depressed mood, a restricted and congruent affect, no 
suicidal or homicidal ideation, no delusions or illusions, no 
auditory or visual hallucinations, goal-directed thought 
processes which were coherent and relevant, no racing 
thoughts, intact recent and remote memory, fair concentration 
and attention, as well as poor insight and judgment.  The 
examiner assessed, on Axis I, a panic disorder and assigned a 
GAF score of 60.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Under the applicable rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, a 10 percent evaluation will be awarded 
with evidence of occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

The next higher rating of 30 percent requires evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  Id.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  In addition, a GAF score of 51 to 60 is 
illustrative of moderate symptoms (including a flat affect, 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (such as few friends and conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is representative of 
some mild symptoms (including a depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (such as occasional truancy or theft 
within the household) but generally functioning pretty well 
with some meaningful interpersonal relationships.  

Throughout the current appeal, the veteran has asserted that 
his service-connected depressive disorder is more severe than 
the current 10 percent disability evaluation indicates.  He 
has described a worsening of his psychiatric symptoms and has 
maintained that the deterioration of such symptomatology 
warrants a schedular disability rating greater than the 
currently-assigned 10 percent evaluation.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected 
depressive disorder must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.  

In this regard, the Board acknowledges that, during the month 
of July 2003, the veteran underwent intensive psychiatric 
treatment.  A mental status evaluation completed at the time 
of his admission into a day hospital program at the beginning 
of this month noted his complaints of irritability, an 
inability to control his anger, a loss of interest in daily 
activities, decrease appetite, poor concentration, feelings 
of hopelessness and worthlessness, grandiose ideation, and 
racing thoughts.  Further, this mental status evaluation 
demonstrated poor eye contact, mild psychomotor agitation, 
anxiety, an irritable mood, as well as a blunted affect.  In 
addition, the examiner assigned a GAF score of 45, which is 
illustrative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See, 
Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

Significantly, however, the initial mental status evaluation 
completed at the time of the veteran's admission into the day 
hospital program also demonstrated alertness; orientation 
times three (to time, place, and person); fair grooming and 
hygiene; no tics or abnormal movements; adequate volume, 
tone, and production; logical thought processes which were 
coherent and relevant; no suicidal or homicidal ideations, 
plans, or attempts; no delusions or illusions; no auditory or 
visual hallucinations; preserved recent and remote memory; as 
well as fair concentration, attention, insight, and judgment.  

Moreover, following approximately one month of treatment, 
including medication and group therapy sessions, the 
veteran's psychiatric disorder improved.  Specifically, at a 
progress evaluation completed towards the end of July 2003, 
the veteran reported that he was feeling much better and, in 
particular, that he was feeling less depressed, less anxious, 
and more communicative; was tolerating his frustrations; and 
had better control of his impulses.  Also, the treating 
physician observed that the veteran was actively 
participating in program activities and was found to have 
good interaction with his peers and the staff.  

Furthermore, the mental status evaluation conducted at that 
time (just two days prior to discharge from the program) 
demonstrated that the veteran's psychiatric condition was 
essentially asymptomatic.  Specifically, this examination 
demonstrated alertness; oriented times three (to time, place, 
and person); good eye contact; fair grooming and hygiene; 
calmness; more cooperation and friendliness; no psychomotor 
retardation or agitation; no tics or abnormal movements; 
spontaneous and fluent speech with adequate volume, tone, and 
production; a better mood; an appropriate affect; thought 
process which was logical, coherent, and relevant; no 
suicidal or homicidal ideations, plans, or attempts; no 
delusions or illusions; no auditory or visual hallucinations; 
preserved immediate, recent, and remote memory; and fair 
insight and judgment.  

Additionally, several weeks later in August 2003, the veteran 
underwent another VA mental status evaluation which showed 
essentially mild psychiatric symptoms.  In this regard, the 
Board acknowledges that the August 2003 examination 
demonstrated mild psychomotor retardation, a depressed mood, 
a restricted and congruent affect, and poor insight and 
judgment.  Also, the examiner assigned a GAF score of 60, 
which is illustrative of moderate symptoms (including a flat 
affect, circumstantial speech, and occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (such as few friends and conflicts with peers or 
co-workers).  See, Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

The August 2003 evaluation also reflected alertness, 
orientation times three, fair grooming and hygiene, good eye 
contact, cooperation, calmness, no tics or abnormal 
movements, speech which is nonspontaneous and fluent and has 
adequate volume but poor production, no suicidal or homicidal 
ideation, no delusions or illusions, no auditory or visual 
hallucinations, goal-directed thought processes which were 
coherent and relevant, no racing thoughts, intact recent and 
remote memory, as well as fair concentration and attention.  

It appears that the July 2003 findings were an anomaly and 
not representative of the veteran's overall psychiatric 
disability.  These symptoms quickly improved with treatment.  
The GAF scores of 70 (in November 2002) and 60 (in August 
2003) are more representative of his psychiatric impairment 
when taking a long-range view of the disability.   When 
considering the totality of the recent relevant evidence 
which demonstrates essentially mild symptoms associated with 
the service-connected depressive disorder, the Board finds 
that this disability more closely approximates the criteria 
for a 10 percent evaluation.  As such, a disability rating 
greater than 10 percent for the veteran's service-connected 
depressive disorder is not warranted.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's depressive disorder 
results in marked interference with his employment or 
requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his depressive 
disorder results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  




ORDER

A disability rating greater than 10 percent for the 
service-connected depressive disorder is denied.  


REMAND

With regard to the veteran's claim for service connection for 
nephrolithiasis, the Board notes that, according to the 
service medical records, in February 1997, the veteran sought 
treatment for complaints of left flank pain and hematuria.  A 
radiographic evaluation demonstrated mild hydronephrosis on 
the left side, which the physician felt "could be secondary 
to the focal area of narrowing within the ureter or possibly 
secondary to the . . . [veteran] having recently passed a 
calculi."  The doctor recommended further evaluation (with a 
retrograde pyelogram) of the focal area of narrowing in the 
left ureter.  

With regard to the veteran's claim for service connection for 
a left ankle disability, the Board notes that, according to 
the service medical records, in February 1999, the veteran 
sought treatment for complaints of pain in his left heel.  In 
particular, he complained that his left heel hurt when he 
applied pressure to this extremity.  The treating physician 
assessed ruling out a fracture to the left ankle and a 
possible bone spur.  

With regard to the veteran's claim for service connection for 
a conversion reaction, the Board notes that, according to the 
service medical records, in September 2000, the veteran 
underwent a neurological evaluation due to complaints of pain 
between his shoulder blades, some associated sensory change 
in his left upper extremity, some form of visual disturbance 
in his left eye, light headedness with loss of consciousness 
and vomiting, some diffuse numbness of his body, as well as a 
sensation of heaviness in his left face and upper and lower 
extremities.  A computed tomography brain scan showed no 
obvious abnormality.  Further neurological evaluation 
demonstrated grossly intact cranial nerves II through XII 
with a voluntary squint of the left eye (rather than a 
typical ptosis), essentially normal motor power testing 
throughout the right side, some collapsing weakness of both 
the upper and lower extremities on the left side, some 
variable sensory changes in both the left upper and lower 
extremities, a decrease to pin prick over his trunk 
bilaterally, the ability to ambulate with an initially 
somewhat stumbling and awkward gait (with improvement upon 
sincere effort), the ability to perform ten toe stands on 
both feet and to heel walk, the ability to perform tandem 
gait maneuvers, a very faint trace of the deep tendon 
reflexes bilaterally, no pathologic reflexes, some 
papilledema or hemorrhages on funduscopic evaluation, as well 
as grossly intact cerebellar function with good rapid 
rhythmic alternating movements in the upper and lower 
extremities and with some encouragement for him to make a 
more appropriate effort.  

One treating physician provided a final diagnosis of probable 
conversion reaction and also recommended ruling out 
intracranial abnormality.  In addition, another treating 
doctor assessed status post syncopal episode with residual 
neurological deficit characterized by left hemisensory, mild 
hemiparesis, and questionable left ptosis.  This doctor also 
concluded that the etiology of this condition was unclear.  

In a post-service letter dated in July 2002, a private 
physician noted the veteran's reports of in-service kidney, 
left ankle, and neurological difficulties.  Additionally, the 
doctor stated that the veteran had described continued left 
ankle problems (including intermittent pain and swelling of 
this joint) and neurological symptoms (including lacrimation 
at his left eye, drooling at the left side of his mouth, 
intermittent blurred vision, frequent falls, muscle weakness, 
an inability to perform sudden changes in position due to 
dizziness, and feelings of heaviness in his left arm, left 
leg, and eyelid).  Thereafter, the physician stated that, 
during military service, the veteran "developed several 
conditions, above mentioned, and most of them are still 
persistent.  There are medical records establishing them. . . 
. These conditions started during the military."  

Copies of records of treatment that the veteran has received 
at the VA Medical Center (VAMC) in San Juan, the Commonwealth 
of Puerto Rico dated between July 2000 and August 2003, 
reflect treatment for, and evaluation of left proximal 
ureterolithiasis with mild hydronephrosis in May 2002, a 
history of nephrolithiasis in September 2002, and a 
possibility of nephrolithiaisis in November 2002 (when an 
examiner assessed low back pain and recommended ruling out 
spondylosis versus myositis versus nephrolithiaisis).  These 
records, however, reflect no complaints of, or treatment for, 
left ankle pathology.  In fact, physical examinations 
conducted during outpatient evaluation sessions in November 
2002 and March 2003 demonstrated that the veteran's 
musculoskeletal system exhibited intact ranges of motion, 
adequate muscle tone, and no deformities.  Moreover, these 
recent medical records note the veteran's complaints of 
dizziness, heaviness in the left side of his body, an 
inability to open his left eye sometimes in the mornings, 
blurry vision, and weakness in the left side of his face with 
negative neurological findings on examination in September 
2002, November 2002, February 2003, March 2003, and May 2003.  

Furthermore, the Board also notes that, at the VA mental 
disorders examination conducted in November 2002, the veteran 
stated that he was, at that time, not receiving treatment for 
any condition.  However, in the notice of disagreement which 
was received at the RO in January 2003, the veteran asserted 
that he has received post-service treatment for his claimed 
disabilities and that records of such medical care are 
available at the San Juan VAMC and "from the private 
sector."  Thereafter, in the substantive appeal which was 
received at the RO in June 2003, the veteran reported that 
all medical evidence is located at the VA hospital.  On 
remand, therefore, the RO should attempt to obtain copies of 
records of treatment that the veteran has received for his 
claimed disabilities.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered nephrolithiasis, a 
left ankle disability, and conversion 
reaction treatment to him since July 
2002.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  The RO should also procure copies of 
all records reflecting treatment for 
nephrolithiasis, a left ankle disability, 
and conversion reaction treatment that 
the veteran has received at the San Juan 
VAMC since August 2003.  All available 
reports should be associated with the 
veteran's claims folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
accorded pertinent VA examination(s) to 
determine the nature, extent, and 
etiology of any nephrolithiasis, left 
ankle disability, and conversion reaction 
shown on evaluation.  The claims folder 
must be made available to the examiner(s) 
in conjunction with the examination(s).  
All indicated tests should be conducted.  

For any nephrolithiasis, left ankle 
disability, and conversion reaction found 
on examination, the examiner(s) should 
express an opinion as to whether it is 
more likely, less likely or as likely as 
not related to the veteran's active 
military service.  The examiner(s) should 
review and reconcile any findings with 
the service medical records as well as 
the relevant post-service medical 
reports, including the July 2002 private 
medical statement.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claims.  

4.  Thereafter, the RO should re-
adjudicate the issues of entitlement to 
service connection for nephrolithiasis, a 
left ankle disability, and conversion 
reaction.  If the decisions remain in any 
way adverse to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



